Title: To James Madison from Anthony Charles Cazenove, 19 July 1815
From: Cazenove, Anthony Charles
To: Madison, James


                    
                        
                            Sir
                        
                        Alexandria July 19th. 1815
                    
                    Enclosed are two bills of lading of your effets shipped on board the Schr. Nancy Walker for Fredericksburg. Having received no directions as to whom consign’d have taken the bills of lading to order & endorsed them in blanc, which requires your filling up the endorsment to the person to whom consign’d. I regret the hurry you have been subjected to, as Captn. Walker is now detained till tomorrow about 1 O Clock P.M. & would wait longer if it was object to you.
                    I am desired to inform you that your Servant has arrived a little too late for the Steamboat. With great regard very respectfully Your most Obedt. Servt.
                    
                        
                            Ant Chs Cazenove
                        
                    
                    
                        P.S. Being informed when folding up this, that you are already on your way to Montpellier, I have endorsed the bill of lading to Wm. S. Stone Esqe, of Fredericksburg to whom I shall send it, being informed by your servant that he does your business there & The bundle of Servant’s clothing as well as the 2 trunks containing their clothes also, are struck off from the bill of lading, being intended to go tomorrow with your Servant by the Steam boat.
                    
                